


Exhibit 10.12


INTREPID POTASH, INC.
EQUITY INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
Intrepid Potash, Inc., a Delaware corporation (“Intrepid”), has granted you an
award of shares of Restricted Stock under the Intrepid Potash, Inc. Equity
Incentive Plan (the “Plan”), subject to the terms and conditions of the Plan and
this Restricted Stock Agreement (this “Agreement”).
I. GRANT NOTICE
Grantee:
__________________
Number of Shares of
Restricted Stock Granted:
__________________
Grant Date:
__________________
Vesting Schedule:
The shares of Restricted Stock will vest ____________, provided that you remain
in continuous Service with Intrepid or an Affiliate from the Grant Date through
the applicable installment date (each date, a “Vesting Date”).



II. TERMS AND CONDITIONS
1.Defined Terms; Conflicts. Except as defined in this Agreement, capitalized
terms in this Agreement have the meanings assigned to them in the Plan. In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan will govern.
2.Restrictions. During the Restriction Period (defined below), the shares of
Restricted Stock are subject to forfeiture and you may not sell, transfer,
assign, pledge, or otherwise encumber or dispose of the shares. The “Restriction
Period” begins on the Grant Date and ends on the applicable Vesting Dates. To
enforce these restrictions, Intrepid may elect to have the shares of Restricted
Stock held in electronic or other book form in an account with Intrepid, its
transfer agent, or other designee until the restrictions have lapsed or until
this Agreement is no longer in effect. If Intrepid instead issues the shares in
certificate form, the certificates will include appropriate restrictive legends
regarding restrictions on transfer and compliance with securities law
requirements, as determined by Intrepid, and will be held in Intrepid's custody
until the restrictions have lapsed or this Agreement is no longer in effect.
3.Vesting; Lapse of Restrictions. Except as provided otherwise in this
Agreement, the shares of Restricted Stock will vest and the restrictions set
forth in Section 2 will lapse in accordance with the Vesting Schedule set forth
above. After vesting, you may transfer the shares of Stock, subject to
applicable securities law requirements and Intrepid's policies and procedures.
4.Termination of Service; Forfeiture.
(a)General. Except as provided otherwise in this Agreement, the Plan, or an
Applicable Severance Agreement (as defined in Section 14), upon the termination
of your Service prior to a Vesting Date for any reason other than your death or
Disability, all shares of Restricted Stock that are not vested will immediately
be forfeited.
(b)Death or Disability. If your Service terminates prior to a Vesting Date on
account of your death or Disability, all shares of Restricted Stock that are not
vested will vest in full immediately prior to the termination of your Service.
(c)Forfeiture. Upon forfeiture of shares of Restricted Stock, the shares will be
returned to Intrepid and you will have no further rights with respect to those
shares, including any rights to vote the shares or receive dividends.
5.Leave of Absence. For purposes of this Agreement, your Service does not
terminate when you go on a bona fide employee leave of absence that is approved
in writing by Intrepid or an Affiliate if the terms of your




--------------------------------------------------------------------------------




leave provide for continued Service crediting, or when continued Service
crediting is required by applicable law. However, your Service will be treated
as terminating 90 days after you went on the approved leave, unless your right
to return to active work is guaranteed by law or by a contract. Your Service
terminates in any event when your approved leave ends unless you immediately
return to active Service. The Committee determines, in its sole discretion,
which leaves of absence count for this purpose, and when Service terminates for
all purposes under the Plan.
6.Change of Control. Except to the extent provided in an Applicable Severance
Agreement, the shares of Restricted Stock are subject to the provisions of the
Plan pertaining to a Change of Control of Intrepid.
7.Stockholder Rights; Dividends. During the Restriction Period, you will have
the same voting rights with respect to the shares of Restricted Stock as holders
of Intrepid's Common Stock have with respect to their shares. During the
Restriction Period, any regular cash dividends declared and paid on shares of
Restricted Stock will be withheld by Intrepid and paid to you at the same time,
if and when, the related shares of Restricted Stock vest. If the shares of
Restricted Stock are forfeited, the related dividends will be forfeited at the
same time. You are not be entitled to receive any special or extraordinary cash
dividends or distributions made during the Restriction Period unless the
Committee expressly authorizes the receipt of such dividend or distribution. All
distributions to you, if any, as a result of any split, stock dividend,
combination of shares of stock, or other similar transaction with respect to
shares of Restricted Stock will be subject to the same restrictions during the
Restriction Period as the related shares of Restricted Stock.
8.Tax Withholding. Intrepid has the right to deduct from any payments otherwise
due to you any federal, state, or local taxes, domestic or foreign, of any kind
required by law upon the issuance, vesting, or payment of any shares of
Restricted Stock, Stock, or dividends. At the time of issuance, vesting, or
payment, you will pay to Intrepid the amount that Intrepid determines is
necessary to satisfy the Minimum Statutory Withholding obligation. You may elect
to pay this amount, in whole or in part, (a) in cash, (b) by causing Intrepid to
withhold shares of Stock otherwise issuable to you, or (c) by delivering to
Intrepid unrestricted shares of Stock you already own. Your election will be
irrevocable and must be made in advance and in accordance with Intrepid's
Insider Trading Policy, Stock Ownership Guidelines, and any other applicable
policies or procedures. If you do not make a proper election in accordance with
this Section, Intrepid will automatically withhold shares of Stock otherwise
issuable to you to satisfy the Minimum Statutory Withholding obligation.
The number of shares of Stock delivered or withheld under this Section will be
determined by Intrepid and will not exceed the number of shares of Stock with an
aggregate Fair Market Value that exceeds the Minimum Statutory Withholding
obligation. The Fair Market Value of the shares delivered or withheld will be
determined by Intrepid as of the date that the amount of tax to be withheld is
to be determined.
9.Committee Discretion. The Committee has complete and full discretionary
authority to make all decisions and determinations under this Agreement, and all
decisions and determinations by the Committee will be final and binding upon all
persons, including, but not limited to, you and your personal representatives,
heirs and assigns.
10.Not Transferable. You may not sell, transfer, assign, pledge, or otherwise
encumber or dispose of the shares of Restricted Stock. If you transfer or
attempt to transfer shares contrary to the terms of this Agreement, Intrepid
will have the right to acquire the shares for its own account, without any
payment to you or the transferee. In addition to any other legal or equitable
remedies it may have, Intrepid may enforce its rights to specific performance to
the extent permitted by law and may exercise any other equitable remedies then
available. Intrepid may refuse to recognize any transferee who receives shares
contrary to the provisions of this Agreement as a stockholder of Intrepid, and
Intrepid may retain and recover all dividends on the shares that were paid or
payable after the date on which the prohibited transfer was made or attempted.
11.Investment Representations. The Committee may require you (or your estate or
heirs) to represent and warrant in writing that the shares of Stock are being
acquired for investment and without any present intention to sell or distribute
the shares and to make any other representations that Intrepid or its counsel
deems necessary or appropriate.
12.No Right to Continued Service. Neither the grant of shares of Restricted
Stock nor this Agreement gives you the right to continue Service with Intrepid
or its Affiliates in any capacity. Intrepid and its Affiliates reserve the right
to terminate your Service at any time and for any reason not prohibited by law.




--------------------------------------------------------------------------------




13.Covenants. You expressly covenant and agree (a) not to divulge to others or
use for your own benefit any confidential information relating to the business
and operations of Intrepid or any of its Affiliates obtained during your Service
and (b) during and for 12 months after your Service ends, not to solicit or
otherwise induce, directly or indirectly, any current employee of Intrepid or
its Affiliates to leave employment in order to work for any other person or
entity.
14.Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, and negotiations between the parties except to the
extent that a matter is specifically addressed by any employment, severance, or
change-in-control agreement between Intrepid and Grantee (an “Applicable
Severance Agreement”), in which instance the relevant terms of the Applicable
Severance Agreement will govern.
15.Governing Law. The validity and construction of this Agreement and the Plan
will be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.
16.Binding Effect. This Agreement will be binding upon and inure to the benefit
of Intrepid and you and Intrepid's and your respective heirs, executors,
administrators, legal representatives, successors, and assigns.
17.Consent to Electronic Communications. You agree that Intrepid may provide you
with any communications associated with this Award in electronic format. Your
consent to receive electronic communications includes, but is not limited to,
all legal and regulatory disclosures and communications associated with this
Award or notices or disclosures about a change in the terms and conditions of
this Award.
18.Tax Treatment; Section 83(b); Section 409A. You may incur tax liability as a
result of the vesting of shares of Restricted Stock, the payment of dividends,
or the disposition of shares of Stock. You should consult your own tax adviser
for tax advice.
You acknowledge that you may file with the Internal Revenue Service, within 30
days of the Grant Date, an irrevocable election pursuant to Section 83(b) of the
Code to be taxed as of the Grant Date on the amount by which the Fair Market
Value of the Restricted Stock on the Grant Date exceeds the amount paid for the
Stock, if any. If you choose to file an election under Section 83(b) of the
Code, you agree to promptly deliver a copy of your election to the Chief
Financial Officer of Intrepid (or his or her designee).
Restricted Stock is not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (“Section 409A”)
and any dividend payments are intended to be exempt from Section 409A as a
short-term deferral and, accordingly, the terms of this Agreement will be
construed to preserve such exemption. However, under certain circumstances,
payments or benefits under the Award may be subject to Section 409A. To the
extent that Grantee and this Agreement are subject to Section 409A, this
Agreement will be interpreted and administered in accordance with the intent
that Grantee not be subject to tax under Section 409A. In the event that Grantee
is determined to be a “specified employee” within the meaning of Section 409A,
any payments on account of termination of Service will be accumulated and paid
without interest on the first business day following the date that is six months
after the date of Grantee's termination of Service to the extent required to
avoid any adverse tax consequences under Section 409A. For purposes of this
Agreement, “separation from service” and “disability” will have the meanings as
defined under Section 409A and references to termination of Service will mean a
“separation from service” to the extent required for compliance with Section
409A. Each amount to be paid under this Agreement will be construed as a
separate identified payment for purposes of Section 409A.
The Committee, in its sole discretion and without Grantee's consent, may amend
or modify this Agreement in any manner and delay payment of any amounts payable
to satisfy the requirements of Section 409A. Notwithstanding any provision of
this Agreement, the Plan, or any Applicable Severance Agreement to the contrary,
in no event will Intrepid or any of its Affiliates be liable to Grantee or any
other person on account of an Award's failure to (a) qualify for favorable U.S.
tax treatment or (b) avoid adverse tax treatment under U.S. law, including,
without limitation, Section 409A.
19.Recoupment of Award. This Award is subject to the provisions of the Plan
pertaining to recoupment of Awards.




--------------------------------------------------------------------------------




20.Modification of Agreement. This Agreement may be modified or amended only by
the written consent of Intrepid and you, except to the extent permitted by
Section 18 (regarding Section 409A) or the Plan.


[Intrepid Signature Page Follows]
    




--------------------------------------------------------------------------------




This Restricted Stock Agreement is executed on behalf of Intrepid by its
authorized officer on the date set forth below.
INTREPID POTASH, INC.    
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Jamie N. Whyte
 
 
 
 
Executive Vice President of Human
 
 
 
Resources and Risk Management
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 

        
[Grantee Signature Page Follows]








--------------------------------------------------------------------------------




For your grant of Restricted Stock to be valid, you must sign and date this
Acknowledgment and Agreement and return it to Intrepid no later than 30 days
after the Grant Date.
ACKNOWLEDGMENT AND AGREEMENT
I acknowledge that I have received, and have had an opportunity to review, this
Agreement, the Plan, and the related Plan Prospectus. I agree to all of the
terms and conditions described in this Agreement and the Plan.


GRANTEE
    
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 

                        
                    




Attachments:
Equity Incentive Plan
Equity Incentive Plan Prospectus






